The Generar Court affirmed, the judgment of the County Court.
By the act of 1792, ch. 55, it is provided, «that French emigrants from any of the French islands, who seek an asylum in this state, may import and keep their domestic slaves, to the number ox five, if a master of a family? hut if a single man, the number of three.” «That every such French emigrant who shall or may thereafter import any such slave or slaves as aforesaid, shall, within thx*ee months thereafter, deliver and lodge, with the clerk of the county into which the same shall first be first brought or imported, a list of such slaves so imported, and shall at the same time elect and notify in the said list to the said clerk, which of the said slaves he will retain as his domestic or house slaves, which list shall be recorded by the said clerk.”